DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/13/2022 are acknowledged.  Claims 1, 5-11 and 13-14 are amended; claims 2-4, 12 and 15-16 are canceled; no claims are withdrawn; claims 1, 5-11 and 13-14 are pending and have been examined on the merits.

Specification
The objection to the specification set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment to the specification.

Claim Objections
The objections to claims 1-16 set forth at p. 3 of the previous Office Action, is moot regarding claims 2-4, 12 and 15-16 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Response to Amendment
The declaration under 37 CFR 1.132 filed 6/13/2022 is insufficient to overcome the rejections of claims 1, 5-11 and 13-14 based upon Ahn in view of (1) Corretto 2015a, (2) Corretto 2015b or (3) Midha as set forth in the last Office action because:  the declaration is drawn to showing that psicose epimerase (D-tagatose 3-epimerase) activity in Microbacterium oxydans strain SYG-A1 (deposited as KCCM12033P) and Microbacterium phyllosphaerae strain SYG-A2 (deposited as KCCM12034P) is increased by including the metal ion cofactors manganese or cobalt in the psicose epimerase reactions.  Applicant asserts that the increase in activity is an unexpected effect (declaration, ¶6; Remarks, p. 9).  This is unpersuasive because the prior art clearly teaches that psicose epimerase (D-tagatose 3-epimerase) activity is increased in the presence of manganese or cobalt ions (Ahn, p. 3 of pdf, ¶3-5; p. 5 of pdf, ¶7-8).  Ahn teaches the epimerase is activated by metal ions, specifically manganese and cobalt ions (p. 3 of pdf, ¶3-5).  Ahn teaches the epimerase has a metal ion requirement which is satisfied by manganese ions and cobalt ions but by not copper, calcium, zinc, magnesium, nickel or iron ions (p. 5 of pdf, ¶7-8).  Hence, increasing the psicose epimerase activity of the microorganisms by including manganese ions or cobalt ions in the reaction is not a surprising result but is what the prior art discloses.  Hence, no rejection is overcome by the declaration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., laws of nature, natural phenomena, or abstract ideas; natural products are natural phenomena) without significantly more. 
Claims 11 and 13-14 recite compositions for producing psicose which can solely consist of natural products (judicial exceptions).  The judicial exceptions are not integrated into a practical application because the claims recite nothing in addition to the natural product compositions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product composition.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action.  Instant claims 11 and 13-14 are drawn to compositions for producing psicose comprising naturally occurring products, namely Microbacterium oxydans and Microbacterium phyllosphaerae bacteria (See instant specification, pp. 8-9, Example 1;  Microbacterium oxydans and Microbacterium phyllosphaerae are naturally occurring bacteria isolated from soil or food samples) and metal (manganese or cobalt) ions.
However, merely collecting or isolating naturally occurring products does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts in soil or food.  These judicial exceptions (compositions of naturally occurring bacteria) is not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
Regarding claim 11, which recites that the bacterium can be a microbial cell of the bacterium, a culture of the bacterium or a lysate of the bacterium, it would appear that the naturally occurring counterparts grow (culture of bacterium) and are lysed (being frozen and thawed naturally, for instance).
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 11 and 13-14 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest naturally occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 11 and 13-14, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 11 and 13-14 are drawn to compositions of naturally occurring products (i.e. naturally occurring bacteria and metal ions). 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest occurring natural counterpart.
The closest occurring natural counterpart to the claimed invention is naturally occurring soil or food bacteria and naturally occurring metal ions.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 11 and 13-14, the judicial exceptions are not integrated into a practical application because the claims, directed to compositions, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 11 and 13-14, they only recite natural products; hence, claims 11 and 13-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 11 and 13-14 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-10 regarding the claim objections, rejection under 35 U.S.C. § 101/112, rejection under 35 U.S.C. § 112(b), rejection under 35 U.S.C. § 112(a) and rejections under 35 U.S.C. § 102/103 are moot as the rejections have been withdrawn.  Regarding the rejection of claims 11-16 under 35 U.S.C. § 101, Applicant argues that the amended composition claims still pending (claims 11 and 13-14) have been amended to include manganese ion or cobalt ion in the compositions.  Applicant argues that the amended claims now recite more than the naturally occurring bacteria (p. 6, ¶6).  As set forth above, compositions comprising naturally occurring bacteria and naturally occurring ions (manganese ion and cobalt ion) are compositions consisting solely of natural products (the bacteria and metal ions are natural products) which are patent ineligible subject matter.  Hence, Applicant’s argument is unpersuasive and the rejection is maintained with modification to address the amended claims.

Claim Rejections - 35 USC § 101/112
The rejection of claims 1-2 and 6-10 under 35 U.S.C. § 101 and 112(b), as set forth at pp. 7-8 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 12 under 35 U.S.C. § 112(b), as set forth at pp. 8-9 of the previous Office Action, is moot regarding claims 2 and 12 due to cancelation of the claims.
The rejection of claims 10, 14 and 16 under 35 U.S.C. § 112(a), as set forth at pp. 9-12 of the previous Office Action, is moot regarding claim 16 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the declaration of Applicant’s representative and the amendment to the specification.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 11-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corretto et al., 2015 (cite U, PTO-892, 3/11/2022; herein “Corretto 2015a”) as set forth at pp. 13-17 of the previous Office Action, is moot regarding claims 12 and 15-16 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 11-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corretto et al., 2015 (cite V, PTO-892, 3/11/2022; herein “Corretto 2015b”) as set forth at pp. 17-20 of the previous Office Action, is moot regarding claims 12 and 15-16 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 11-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Midha et al., 2015 (cite W, PTO-892, 3/11/2022; herein “Midha”) as set forth at pp. 20-23 of the previous Office Action, is moot regarding claims 12 and 15-16 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, PTO-892, 3/11/2022; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Corretto et al., 2015 (cite U, PTO-892, 3/11/2022; herein “Corretto 2015a”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises Ensifer adhaerens strain SYG29 deposited as KCCM11405P (p. 2 of pdf; claims 12-13 and 16; p. 4 of pdf, Example 2) and the method comprises reacting the composition comprising Ensifer adhaerens strain SYG29 with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain SYG29 comprises a psicose conversion activity to produce a psicose from a fructose (p. 2 of pdf; claims 15-16).  Ahn teaches that the microorganism in the compositions (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claim 14) and that the microorganism in the method (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claims 1, 4 and 6-7).  Ahn teaches that the composition for use in the method can comprise manganese or cobalt ions (p. 3 of pdf, ¶4-5) because the manganese and cobalt ions increase the activity of the epimerase enzyme (p. 3 of pdf, ¶3; p. 5 of pdf, ¶7-8).
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Corretto 2015a.
Corretto 2015a teaches that the Microbacterium oxydans strain BEL163 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL163 constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the cells, a culture or a lysate of the Microbacterium oxydans strain BEL163 taught by Corretto 2015a for the cells, culture or lysate of Ensifer adhaerens strain SYG29 in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain BEL163 and the Ensifer adhaerens strain SYG29 comprise a psicose conversion activity to produce a psicose from a fructose.  Additionally, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition for use in the method to further comprise manganese ions or cobalt ions because Ahn teaches that manganese ions and cobalt ions increase the activity of the epimerase enzyme; therefore, claims 1 and 11 are prima facie obvious.
Regarding claim 5, Ahn teaches methods wherein the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism are immobilized on a carrier and contacted with the fructose-containing substrate (p. 3 of pdf; claim 7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein the cells, a culture or a lysate of Microbacterium oxydans strain BEL163 immobilized on a carrier is contacted with the fructose-containing substrate with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein the fructose concentration is 40 – 75% with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein no buffer solution is used with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a at a temperature of 40 – 80 °C with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a for 1 to 48 hours with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Regarding claims 10 and 14, it would appear that the Microbacterium oxydans strain of Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10 and 14 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Corretto 2015a would appear to comprise the Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10 and 14 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015a makes obvious the compositions and methods comprising the claimed bacterium regardless of whether Corretto 2015a calls the strain BEL163 or any other designation and regardless of whether Corretto 2015a recognizes that the cells have been deposited as KCCM12033P (an impossibility because Corretto 2015a was published over 2 years before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015a is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain BEL163, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Corretto 2015a.

Claims 1, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, PTO-892, 3/11/2022; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Corretto et al., 2015 (cite V, PTO-892, 3/11/2022; herein “Corretto 2015b”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises Ensifer adhaerens strain SYG29 deposited as KCCM11405P (p. 2 of pdf; claims 12-13) and the method comprises reacting the composition comprising Ensifer adhaerens strain SYG29 with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain SYG29 comprises a psicose conversion activity to produce a psicose from a fructose (p. 2 of pdf; claims 15-16).  Ahn teaches that the microorganism in the compositions (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claim 14) and that the microorganism in the method (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claims 1, 4 and 6-7).  Ahn teaches that the composition for use in the method can comprise manganese or cobalt ions (p. 3 of pdf, ¶4-5) because the manganese and cobalt ions increase the activity of the epimerase enzyme (p. 3 of pdf, ¶3; p. 5 of pdf, ¶7-8).
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Corretto 2015b.
Corretto 2015b teaches that the Microbacterium oxydans strain BEL4b (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL4b constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the cells, a culture or a lysate of the Microbacterium oxydans strain BEL4b taught by Corretto 2015b for the cells, culture or lysate of Ensifer adhaerens strain SYG29 in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain BEL4b and the Ensifer adhaerens strain SYG29 comprise a psicose conversion activity to produce a psicose from a fructose.  Additionally, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition for use in the method to further comprise manganese ions or cobalt ions because Ahn teaches that manganese ions and cobalt ions increase the activity of the epimerase enzyme; therefore, claims 1 and 11 are prima facie obvious.
Regarding claim 5, Ahn teaches methods wherein the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism are immobilized on a carrier and contacted with the fructose-containing substrate (p. 3 of pdf; claim 7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein the cells, a culture or a lysate of Microbacterium oxydans strain BEL4b immobilized on a carrier are contacted with the fructose-containing substrate with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein the fructose concentration is 40 – 75% with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein no buffer solution is used with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b at a temperature of 40 – 80 °C with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b for 1 to 48 hours with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Regarding claims 10 and 14, it would appear that the Microbacterium oxydans strain of Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10 and 14 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Corretto 2015b would appear to comprise Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10 and 14 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015b makes obvious the compositions and methods comprising the claimed bacterium regardless of whether Corretto 2015b calls the strain BEL4b or any other designation and regardless of whether Corretto 2015b recognizes that the cells have been deposited as KCCM12033P (an impossibility because Corretto 2015b was published over 2 years before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015b is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain BEL4b, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Corretto 2015b.

Claims 1, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, PTO-892, 3/11/2022; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Midha et al., 2015 (cite W, PTO-892, 3/11/2022; herein “Midha”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises Ensifer adhaerens strain SYG29 deposited as KCCM11405P (p. 2 of pdf; claims 12-13) and the method comprises reacting the composition comprising Ensifer adhaerens strain SYG29 with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain SYG29 comprises a psicose conversion activity to produce a psicose from a fructose (p. 2 of pdf; claims 15-16).  Ahn teaches that the microorganism in the compositions (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claim 14) and that the microorganism in the method (Ensifer adhaerens strain SYG29) can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claims 1, 4 and 6-7).  Ahn teaches that the composition for use in the method can comprise manganese or cobalt ions (p. 3 of pdf, ¶4-5) because the manganese and cobalt ions increase the activity of the epimerase enzyme (p. 3 of pdf, ¶3; p. 5 of pdf, ¶7-8).
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Midha.
Midha teaches that the Microbacterium oxydans strain NS234 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”; the protein sequence was identified through homology with Microbacterium foliorum tagatose-3-epimerase), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain NS234 constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the cells, a culture or a lysate of the Microbacterium oxydans strain NS234 taught by Midha for the cells, culture or lysate of Ensifer adhaerens strain SYG29 in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain NS234 and the Ensifer adhaerens strain SYG29 comprise a psicose conversion activity to produce a psicose from a fructose.  Additionally, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition for use in the method to further comprise manganese ions or cobalt ions because Ahn teaches that manganese ions and cobalt ions increase the activity of the epimerase enzyme; therefore, claims 1 and 11 are prima facie obvious.
Regarding claim 5, Ahn teaches methods wherein the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism are immobilized on a carrier and contacted with the fructose-containing substrate (p. 3 of pdf; claim 7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha wherein the cells, a culture or a lysate of Microbacterium oxydans strain NS234 immobilized on a carrier are contacted with the fructose-containing substrate with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha wherein the fructose concentration is 40 – 75% with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha wherein no buffer solution is used with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha at a temperature of 40 – 80 °C with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha for 1 to 48 hours with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Regarding claims 10 and 14, it would appear that the Microbacterium oxydans strain of Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10 and 14 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Midha would appear to comprise Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10 and 14 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Midha makes obvious the compositions and methods comprising the claimed bacterium regardless of whether Midha calls the strain NS234 or any other designation and regardless of whether Midha recognizes that the cells have been deposited as KCCM12033P (an impossibility because Midha was published over a year before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Midha is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain NS234, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Midha.

Response to Arguments
Regarding the rejection of claims 1-16 over Ahn in view of Corretto 2015a, the rejection of claims 1-16 over Ahn in view of Corretto 2015b and the rejection of claims 1-16 over Ahn in view of Midha, Applicant argues (pp. 9-10) that the “art of record merely teaches using D-tagatose 3-epimerase obtained from the strains as opposed to using the strains themselves to produce psicose.”  This is incorrect.  Ahn clearly teaches that the method for conversion of fructose to psicose is performed with either Ensifer adhaerens strain SYG29 microbial cells, cultures of Ensifer adhaerens strain SYG29 or lysates of Ensifer adhaerens strain SYG29.  The basis of the rejections is the substitution of the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b or Midha for the Ensifer adhaerens strain taught by Ahn because the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b and Midha have the same fructose to psicose conversion enzyme (i.e. D-tagatose 3-epimerase informally known as psicose epimerase) as the Ensifer adhaerens strain SYG29 taught by Ahn.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the microbial cells, cultures or lysates of the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b and Midha for the microbial cells, cultures or lysates of Ensifer adhaerens strain SYG29 in the method of Ahn with a reasonable expectation of success because the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b and Midha comprise a psicose epimerase enzyme homologous to the Ensifer adhaerens strain SYG29 psicose epimerase enzyme.  Hence, the rejections set forth above are clearly drawn to substituting the cells, cultures or lysates of the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b and Midha for the cells, cultures or lysates of Ensifer adhaerens in the methods and compositions made obvious by Ahn in view of Corretto 2015a, Corretto 2015b or Midha, rather than using purified enzyme from the Microbacterium oxydans strains taught by Corretto 2015a, Corretto 2015b or Midha as Applicant suggests.  Hence, Applicant’s argument is unpersuasive and the rejection is maintained with modification for addressing the amended claims and for clarity.
Applicant refers to the inventor’s declaration received 6/13/2022 as evidence that the method has an unexpected effect of increasing in the presence of manganese or cobalt ions (Remarks, pp. 9-10).  The declaration is discussed at pp. 2-3 above (“Response to Amendment”).  
To successfully argue for secondary consideration based on unexpected results, several considerations are employed as discussed in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Independent claim 11 recites a composition comprising manganese and/or cobalt ions and independent claim 1 recites a method wherein the reaction comprises manganese and/or cobalt ions; however, no quantity or range of concentrations for the ions are given; hence, the limitations can be met with de minimus amounts of manganese and/or cobalt ions (e.g. 0.00001 mM).  Applicant has only shown an increase in psicose epimerase activity in the presence of 1 mM manganese or cobalt ion; hence, there is clearly no demonstration of unexpected results commensurate in scope with claim 1.  Thus, the alleged unexpected results are not commensurate in scope with the claimed invention and are unpersuasive as a secondary consideration.  None of the dependent claims limit the compositions to a scope which is commensurate in scope with the alleged unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed composition or method must be compared to the composition or method of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the compositions and methods of Ahn; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  As discussed at pp. 2-3 above (“Response to Amendment”), the prior art (Ahn) clearly teaches that psicose epimerase (D-tagatose 3-epimerase) activity is increased in the presence of manganese or cobalt ions (Ahn, p. 3 of pdf, ¶3-5; p. 5 of pdf, ¶7-8).  Ahn teaches the epimerase is activated by metal ions, specifically manganese and cobalt ions (p. 3 of pdf, ¶3-5).  Ahn teaches the epimerase has a metal ion requirement which is satisfied by manganese ions and cobalt ions but by not copper, calcium, zinc, magnesium, nickel or iron ions (p. 5 of pdf, ¶7-8).  Hence, increasing the psicose epimerase activity of the microorganisms by including manganese ions or cobalt ions in the reaction is not a surprising result but is what the prior art discloses.
Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Applicant’s arguments are unpersuasive and the rejections set forth above address all the limitations of the amended claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651